 



 



Exhibit 10.1



 

FIRST AMENDMENT TO

AGREEMENT FOR PURCHASE AND SALE OF REAL ESTATE

 

THIS FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL ESTATE (this
“Amendment”) is made and entered into this 30th day of November, 2017, by and
between Raceland QSR, LLC, a Louisiana limited liability company (“Seller”), and
Seediv, LLC, a Louisiana limited liability company (“Buyer”), for the purpose of
amending that certain Agreement for Purchase and Sale of Real Estate, dated
October 4, 2017, by and between Seller and Buyer (the “Purchase Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Purchase Agreement.

 

Recitals

 

WHEREAS, the parties hereto desire to amend certain provisions of the Purchase
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

 

1.       The first sentence of Section 9 is hereby deleted in its entirety and
replaced with the following:

 

          The Closing of the purchase and sale of the Property (the “Closing”)
shall take place in escrow on or before the date which is ninety (90) calendar
days after the expiration of the Feasibility Period (the “Closing Date”).

 

2.       Except as expressly provided herein, the Purchase Agreement shall
remain in full force and effect.

 

3.       This Amendment may be executed in two or more counterparts and
delivered electronically, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same agreement.

 

4.       The Amendment shall be governed in all respects by the laws in effect
in the State of Florida, without regard to the principles of conflicts of law,
and for all purposes shall be construed in accordance with such laws.

 

[Remainder of page intentionally left blank]



 

 

 

  

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal the day and year first above written.

 

  SELLER:       RACELAND QSR, LLC

 

  By: /s/ Seenu G. Kasturi     Seenu G. Kasturi     Manager

 

  BUYER:       SEEDIV, LLC

 

  By: /s/ Richard W. Akam     Richard W. Akam     Chief Executive Officer

 



 2 

 



